Title: From George Washington to Elias Dayton, 28 March 1782
From: Washington, George
To: Dayton, Elias


                        
                            Sir
                            Morris Town March 28th 1782
                        
                        It is long since I have been extremely solicitous to cut off all communication with the Enemy as much as is
                            practicable, and to regulate the affair of sending & receiving Flags so as to prevent all improper intercourse
                            thro that channel—but not having yet been able fully to digest a plan for the purpose (the Matter being now before the
                            Commissioners) I can only repeat, that it is my earnest wish, that the number of Flags which pass & repass may be
                            as small as possible; and that every attention may be paid to prevent their being abused to illicit purposes.
                        And in the mean time, you will consider it as a positive standing Order, that no Person coming from the Enemy’s
                            Lines in a flag of Truce shall be permitted to land & remain on shore or to go from us into their Lines, without
                            liberty is first obtained from the Executive of the State, the Secry at War, or myself—And indeed I have made it an
                            invariable rule, that liberty should be obtained from the Civil Authority, previous to my granting passports for any
                            Citizens or Civil Characters to come within our Lines or go into the Enemy’s. I am Sir.

                    